DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recited “ones of the wirings” in lines 13-14 and the examiner is confused if the ones of the wirings are referring to the plurality of wrings or different wirings.  If the ones of the wirings are referring to the plurality of wrings then the examiner suggest changing to “ones of the plurality of wirings”.

Claim 4 recited “wherein the wirings extend” in line 2 and the examiner is confused if the wirings are referring to the plurality of wrings or different wirings.  If the wirings are referring to the plurality of wrings then the examiner suggest changing to “wherein the plurality of wirings extend”.
Claim 4 also recited “one pair of branches” in line 4 and the examiner is confused if the branches are referring to the plurality of branches or different branches.  If the branches are referring to the plurality of branches then the examiner suggest changing to “one pair of the plurality of branches”.
Claim 6 recited “end portions of branches” in line 13 and the examiner is confused if the branches are referring to the plurality of branches or different branches.  If the branches are referring to the plurality of branches then the examiner suggest changing to “end portions of the plurality of branches”.
Claim 6 also recited “wherein the branches” in line 14 and the examiner is confused if the branches are referring to the plurality of branches or different branches.  If the branches are referring to the plurality of branches then the examiner suggest changing to “wherein the plurality of branches”.
Claim 6 also recited “two adjacent wirings” in line 16 and the examiner is confused if the wirings are referring to the plurality of wrings or different wirings.  If the 
Claim 7 recited “end portions of the pairs of branches” in line 19 and the examiner is confused if the pairs of branches are referring to the plurality of pairs of branches or different branches.  If the pairs of branches are referring to the plurality of pairs of branches then the examiner suggest changing to “end portions of the plurality of pairs of branches”.
Claim 8 recited “end portions of the branches” in line 24 and the examiner is confused if the branches are referring to the plurality of branches or different branches.  If the branches are referring to the plurality of branches then the examiner suggest changing to “end portions of the plurality of branches”.
Claim 13 recited “ones of the wirings” in lines 27-28 and the examiner is confused if the ones of the wirings are referring to the plurality of wrings or different wirings.  If the ones of the wirings are referring to the plurality of wrings then the examiner suggest changing to “ones of the plurality of wirings”.
	Claim 13 also recited “the branches” in line 25 and the examiner is confused if the branches are referring to the plurality of branches or different branches.  If the branches are referring to the plurality of branches then the examiner suggest changing to “the plurality of branches”.
Claim 13 also recited “two adjacent wirings” in page 46 line 3 and the examiner is confused if the wirings are referring to the plurality of wrings or different wirings.  If the wirings are referring to the plurality of wrings then the examiner suggest changing to “two adjacent of the plurality of wirings”.

Claim 14 recited “ones of the wirings” in line 10 and the examiner is confused if the ones of the wirings are referring to the plurality of wrings or different wirings.  If the ones of the wirings are referring to the plurality of wrings then the examiner suggest changing to “ones of the plurality of wirings”.
Claim 17 also recited “end portions of the branches” in line 22 and the examiner is confused if the branches are referring to the plurality of branches or different branches.  If the branches are referring to the plurality of branches then the examiner suggest changing to “end portions of the plurality of branches”.
Claim 18 also recited “positions of branches” in page 47 line 2-3 and the examiner is confused if the branches are referring to the plurality of branches or different branches.  If the branches are referring to the plurality of branches then the examiner suggest changing to “positions of the plurality of branches”.
Claim 21 recited “ones of the wirings” in line 18 and the examiner is confused if the ones of the wirings are referring to the plurality of wrings or different wirings.  If the ones of the wirings are referring to the plurality of wrings then the examiner suggest changing to “ones of the plurality of wirings”.
Claims 2-12 and 14-21 depend from claim 1 or 13 so they are rejected for the same reason.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Oh et al. (US Patent Appl. Pub. No. 2018/0150170 A1).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/KYOUNG LEE/Primary Examiner, Art Unit 2895